UNITED STATES DISTRICT COURT                                       For Online Publication Only
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
RAJESH SINGH,

                             Plaintiff,
                    v.                                            ORDER
                                                                  18-CV-6580 (JMA) (AYS)
YANN GERON, in his capacity as the Trustee                                      FILED 
of the bankruptcy estate of Sun Property                                        CLERK 
Consultants, et al.,                                                                
                                                                     11/20/2018 4:48 pm
                                                                                    
                              Defendants.                               U.S. DISTRICT COURT 
------------------------------------------------------------X      EASTERN DISTRICT OF NEW YORK 
AZRACK, United States District Judge:                                   LONG ISLAND OFFICE 

         As a preliminary matter, the Court notes that, at the November 20, 2018 conference,

plaintiff conceded that he is not seeking to have the bankruptcy case transferred to this Court.

         Plaintiff’s request for a temporary restraining order and a preliminary injunction is denied

in its entirety. During the November 20 conference, Mr. Geron and Mr. Ostrow (counsel for

McCormick 103, LLC) set forth multiple reasons why this Court lacks jurisdiction over plaintiff’s

claims and why plaintiff’s claims fail in light of prior orders issued by Judge Scarcella. The Court

finds all of their arguments to be persuasive. For those reasons, plaintiff cannot show a likelihood

of success on the merits. See, e.g., In re MF Glob. Holdings Ltd., 562 B.R. 866, 873 (Bankr.

S.D.N.Y. 2017) (“The Barton Doctrine, developed from common law by the Supreme Court,

provides that a suit may not be brought against a receiver without leave of such receiver’s

appointing court.        The Second Circuit has recognized that the Barton Doctrine extends to

bankruptcy as well as receivership, and lower courts have applied it to declaratory judgment

actions, as well as suits seeking damages.” (citations and internal marks omitted)).

         The injunctive relief that plaintiff seeks would upend the complex statutory scheme that

Congress has enacted for litigating bankruptcy cases. Plaintiff’s failure to cite any authority


                                                            1
 
permitting similar claims or similar relief, in any analogous circumstances, is not surprising.

Contrary to plaintiff’s assertion at the November 20 conference, Guar. Tr. Co. of N.Y. v. York,

326 U.S. 99 (1945) does not support plaintiff’s claims for injunctive relief here.

SO ORDERED.

Dated: November 20, 2018
       Central Islip, New York

                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
 
